DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-12, 15-17, 19, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Alarcon (U. S. 2016/0204637).
Regarding claims 1, 6, 10, 20, 21, Alarcon discloses an electronic vapor provision system comprising: an inhaler component 10 for generating vapor from a vapor precursor material, and a base unit 20 to which the inhaler component 10 may be selectively coupled and uncoupled; wherein the base unit 10 is configured to establish an identifier (see paragraph 0019) for the inhaler component 10 and, when the inhaler component 10 is coupled to the base unit 20, to provide the inhaler component 10 with an amount of consumable for use by the inhaler component 10 for generating vapor for user inhalation when the inhaler component is uncoupled from the base unit 20 and the consumable comprises vapor precursor material (see paragraph 0019).   Alarcon discloses the claimed invention except for the base unit is further configured to establish a record of the identifier for the inhaler component in association with an indication the consumable has been provided to the inhaler component.   it would have been obvious to ordinary skill in the art before the effective filling date to modify Alarcon to form computer to establish record of uses of base to charge cigarette battery to enable one to nature of their smoking habits.
Regarding claim 2, Alarcon discloses the consumable 10 provided by the base unit 20 to the inhaler component comprises energy for use in vaporizing vapor precursor material.
Regarding claim 3, Alarcon discloses the inhaler component 10 comprises a rechargeable cell 18, and the energy comprises electrical energy for charging the rechargeable cell 18. 
Regarding claim 7, Alarcon discloses the base unit 20 comprises a receiving zone for receiving the inhaler component 10, and the inhaler component 10 is coupled to the base unit 20 by placing the inhaler component 10 in the receiving zone.
Regarding claim 8, Alarcon discloses the base unit 20 comprises a wired connector and the inhaler component 10 is coupled to the base unit 20 by connecting the wired connector to the inhaler component 10.
Regarding claim 9, Alarcon discloses the inhaler component 10 comprises an indication of the identifier and the base unit 20 is configured to establish the identifier by detecting the indication of the identifier when the inhaler component is coupled to the base unit 20.  The matter to be identified even if to type power supply may correlate to identify of other aspect such as identify of component or of user, hence specific recitation in these claims do not avoid the rejection.
Regarding claim 11, Alarcon discloses the base unit 20 comprises a user interface and is configured to establish the identifier for the inhaler component 10 from user input received through the user interface.
Regarding claim 12, Alarcon discloses the identifier for the inhaler component 10 identifies the inhaler component itself.
Regarding claim 15, Alarcon discloses the base unit 20 is further configured to transmit to a remote server an indication of the record of the identifier for the inhaler component 10 in association with the indication the consumable 10 has been provided to the inhaler component.
Regarding claim 16, Alarcon discloses the claimed invention except for the inhaler component is configured to establish a record of usage data relating to use of the inhaler component, and to transfer the indication of the usage data to the base unit when the inhaler component is coupled to the base unit.   It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Alarcon to form computer to make record of use the base to charge the cigarrete.  
Regarding claim 17, Alarcon discloses the base unit 20 is further configured to transmit to a remote server an indication of the record of usage data relating to use of the inhaler component 10 in association with the indication of the identifier for the inhaler component.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a, 1) as being anticipated by Alarcon.
Regarding claim 19, Alarcon discloses an inhaler component 10 for generating vapor from a vapor precursor material for an electronic vapor provision system comprising the inhaler component 10 and a base unit 20, wherein the base unit 20 and the inhaler component 10 may be selectively coupled and uncoupled; wherein the inhaler component 10 is associated with an identifier that is provided to the base unit 20, wherein the inhaler component 10 is configured to receive an amount of consumable from the base unit 20 when the inhaler component 10 is coupled to the base unit 20 and to generate vapor for user inhalation when the inhaler component 10 is uncoupled from the base unit 20 and the consumable comprises vapor precursor material (see paragraph 0019) .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Alarcon in view of Mchaughin (U. S. 2020/00113227).
Regarding claim 4, Alarcon discloses the claimed invention except for the inhaler component comprises an electromagnetic susceptor, and the energy comprises electromagnetic energy for inductively heating the electromagnetic susceptor.  Mchaughin discloses an electromagnetic susceptor at 24.   It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Alarcon to provide such feature as taught by Mchaughin so as to provide for more efficient heating.  
Allowable Subject Matter
Claims 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 22-27, the reasons for allowance are stated in the previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) with the amendment have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831